Title: To James Madison from Robert Patterson, 4 May 1807
From: Patterson, Robert
To: Madison, James



Sir,
Philadelphia May 4th. 1807

There is not, I am well informed, by Capt Wm. Jones, and others, who have been lately at Canton, any person in the character of a British Consul at that place.
The factory of the British E. India company, and all their commercial concerns, are at present under the direction of Mr. Drummond, chief agent for the company.  His power, however, over the British subjects there is very extensive.  This he frequently exercises in ordering them all to leave the place, and not to return for some months.  This step is no doubt taken the more effectually to secure to the Company a complete monopoly of the commerce between England and Canton; and doubtless for similar reasons it is, that they will permit no person unconnected with the Company to take passage in any of their vessels either for Canton or the E. Indies.  Mr. Morrison’s object being wholly literary or religious has no relation to commerce; yet it is scarcely to be expected that Mr. Drummond would think himself at liberty, or indeed have any inclination to exempt him from the general regulation.
Mr. Morrison has been introduced to Capt Jones, from whom he will receive a warm letter of recommendation to Mr. Carrington the American Consul, who will no doubt be perfectly able to determine how far he may extend his patronage to Mr. Morrison, without giving umbrage, or any just cause of complaint, to the Company agent.
A line therefore, Sir, from you to Mr. Carrington, simply to this effect, could not, I presume, give any offense, and would certainly be of important service to a worthy man embarked in a very arduous but meritorious undertaking.  I have the honour to be with sentiments of the most perfect esteem, your obedt. Servant

R. Patterson

